In an action by an infant to recover damages for personal injuries, and by his mother for medical expenses and loss of services, the appeal is from a judgment entered on the verdict of a jury in favor of respondents and against appellant. The accident complained of occurred when the infant, who was playing in a public park, stepped on, and fell through, a glass pane which formed part of a door. The door had been deposited by someone in the park and was partly covered by leaves and debris which had been permitted to accumulate in the park near the place where the infant was playing. Judgment unanimously affirmed, with costs. No opinion. Present — Nolan, P. J., Wenzel, Beldock, Murphy and Kleinfeld, JJ.
4